                      IN THE UNITED STATES DISTICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 DATA CLOUD SOLUTIONS, LLC,                      Case No. 3:19-cv-305
                Plaintiff,
                                                 District Judge Thomas M. Rose
        v.
 U.S. CITIZENSHIP & IMMIGRATION
 SERVICES, et al.,
                Defendants.

      AGREED ORDER GRANTING JOINT MOTION TO STAY LITIGATION
          PENDING FURTHER ADMINISTRATIVE ADJUDICATION

       This matter is before the Court on the Parties’ Joint Motion to Stay Litigation Pending

Further Administrative Adjudication. By agreement of the Parties, and pursuant to the

“power inherent in every court to control the disposition of the causes on its docket,” Landis

v. N. Am. Co., 299 U.S. 248, 254 (1936), the Court GRANTS the Joint Motion. Therefore,

this civil action is STAYED until the earlier of the following two dates: (1) 120 days from

the date of the Joint Motion (i.e., until April 17, 2020); or (2) the date on which Defendant

U.S. Citizenship and Immigration Services issues a new decision on Plaintiff’s April 2018

petition for an H-1B visa. This Order contemplates that USCIS will issue a new decision

within thirty (30) days of USCIS receiving Plaintiff’s response to USCIS’s December 6,

2019 Request for Evidence. Within five (5) days of the expiration of the stay, the Parties are

ORDERED to submit a joint report informing the Court of the status of Plaintiff’s visa

petition and proposing a schedule for further proceedings.

       IT IS SO ORDERED.

December 19, 2019                                    *s/Thomas M. Rose

                                                     _________________________________
                                                     Hon. Thomas M. Rose
                                                     United States District Judge
